



COURT OF APPEAL FOR ONTARIO

CITATION: Fernandez v. Unique Auto Collision Network Solution
    Corp., 2014 ONCA 800

DATE: 20141113

DOCKET: M44054 M44116

Hoy A.C.J.O, Epstein and Hourigan JJ.A.

BETWEEN

Frank Fernandez and Anna Maria Fernandez

Respondents

and

Unique
    Auto Collision Network Solution Corp. and Cansom

Holdings Inc. Peter Colia, Giacomo Collia,
    and Antonita Collia

Moving parties/Appellants

Yusuf Barre, for the appellants

Gregory Gryguc, for the respondents

Heard and released orally:  November 7, 2014

Motion to review order made
    by this court by Honourable Justice Pardu on August 6, 2014, dismissing motion
    as abandoned.

ENDORSEMENT

[1]

On June 14, 2013, Justice Firestone granted judgment to the respondent
    mortgagees on two vendor take-back mortgages subject to a reference
    report.  On February 9, 2014, Master Graham delivered the reference
    report.

[2]

On June 10, 2014, Pardu J.A. dismissed the moving partys motion for:
    (i) leave to appeal to the Court of Appeal; (ii) an order extending the time to
    appeal the judgment and the report; and (iii) stays of enforcement of the
    judgment and the writs of possession pending the appeal.

[3]

On June 26, 2014, Justice Matlow in the Divisional Court dismissed the
    appellants motion to have the writs of possession stayed on the basis that the
    material filed did not support the relief claimed.

[4]

The moving parties brought a motion to this court returnable on August
    6, 2014 seeking an order extending the time to appeal the judgment, the
    reference report, and the order of Justice Matlow. They did not attend on the
    return date and the motion was dismissed as abandoned by Pardu J.A.

[5]

The moving parties now bring a motion seeking a review of the order of
    Pardu J.A. dated August 6, 2014.  They submit that the motion had been
    adjourned and should not have been on the list on that date.

[6]

The record does not permit us to understand what happened on August 6,
    2014. However, we have considered the merits of the underlying motion, and
    determined that there are none. The request for an extension of time to appeal
    the judgment and reference has already been denied by Pardu J.A. in her order
    of June 10, 2014. There were also no grounds to order a stay of the writs of
    possession or judgment as there is no appeal pending and, in any event, the
    properties have been sold.

[7]

For the foregoing reasons the motion is dismissed.

Alexandra
    Hoy A.C.J.O.

G.J.
    Epstein J.A.

C. William Hourigan J.A.


